MEMORANDUM **
Ana Milagro Campos, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her second motion to reopen proceedings in which she was ordered removed in absentia. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny the petition for review.
*251The BIA did not abuse its discretion in denying Campos’ motion to reopen as untimely. See 8 C.F.R. § 1003.2(c)(2) (an alien seeking to reopen proceedings must file the motion to reopen no later than 90 days after the final administrative order). The BIA correctly concluded that equitable tolling did not apply because Campos married her United States citizen husband after the motions deadline, so her motion would have been untimely regardless of the alleged misconduct. See Iturtibarria, 321 F.3d at 897 (equitable tolling is available to a petitioner who is prevented from filing due to deception, fraud or error, and exercises due diligence in discovering such circumstances).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.